DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12-16, and 18-26 are pending with claims 1, 3-10, and 16 under examination, and claims 2, 12-15, and 18-26 withdrawn from consideration.
Claims 11 and 17 have been canceled.

Response to Amendment
The amended claims received on 08/29/2022 have overcome the claim objections set forth in the Non-Final Rejection mailed on 04/28/2022.  Therefore, the previous claim objections have been withdrawn. 
Applicants amendments to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
In view of the amended claims, the 101 rejection previously set forth in the Non-Final Rejection has been modified to address the amended claims.
Based on the amended claims and remarks received on 08/29/2022, the previous prior art rejection based on Reichmuth has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 17-20 recites “outputting information as to whether a normal performance condition or an error condition of the suction mechanism is present to a user by means of an optical and/or acoustic output device; and/or e) after step b): storing the temporal development of the measurement value in a non-volatile data memory”.  (1) It is unclear if step d) and step e) are actually required.  The recitation of and/or at the end of step d) implies that the method may be performed by steps a) – d) or the method may be performed by steps a) – c) and step e).  Does the method actually require outputting information based on a condition of the pipetting apparatus?  Does the method actually require storing the measurement value in a memory? Or alternatively, are all of the steps a)-e) in the alternative? The amended “an/or” creates some ambiguity. (2) There is insufficient antecedent support “the temporal development of the measurement value” in the claims and it is unclear what applicants are intending by this phrase.  Applicants refer to “a measurement value” in claim 1 line 7.  However, it is unclear if “the temporal development of the measurement value” is the same as the previously recited “measurement value”.
Claims 3-10, and 16 are rejected by virtue of claim dependency.

Claim 9 refers to “a number N of values of the measurement value is measured … and stored in a step c)”.  Claim 1 lines 15-16 recite “c) determining, based on the comparison in (b), whether there is a normal performance condition or an error condition of the suction mechanism” and in lines 19-20 “e) after step b): storing the temporal development of the measurement value in a non-volatile data memory”.  Accordingly, step c in claim 1 does not refer storing the measurement value, however, step e does, and it is unclear if applicants are intending to recite “step e” in claim 9, or if applicants are intending for step c to additionally comprising storing data in addition to step e.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula or abstract idea without significantly more.  The method steps simply require (a) acquiring at least one measurement value, (b) comparing the at least one measurement value to at least one reference value, (c) determining a normal or error condition, and either (d) outputting the condition information by means of optical or acoustic device or (e) storing the measurement value, which qualifies as a judicial exception (MPEP 2106.04 III).  Applicant(s) recitation of a data-processing control device in the claim does not preclude the claim from reciting an abstract idea, and the method of acquiring, comparing, and storing a measurement value with a reference value to determining a condition of the device qualifies as a mental process since the comparison and determination, which is formed in the mind, is a mental process – and no additional elements are recited beyond that of the judicial exception.  The step of comparing a measurement value to a reference value and determining a condition of the device is simply appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality (see MPEP 2106.05(a) II. iii, and MPEP 2106.05(d)).  Thus, the limitations in claim 1, individually and as a whole, does not amount to significantly more than the judicial exception and are thus not patent eligible under 35 U.S.C. 101.  The examiner notes that step d) is not positively recited in the claims and the output of the condition by the optical and/or acoustic device does not necessarily have to take place.
Claims 3-11 and 16-17 are also rejected by their dependency from claim 1.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula or abstract idea without significantly more.  The program code to execute the method simply requires (a) acquiring at least one measurement value, (b) comparing the at least one measurement value to at least one reference value, (c) determining a normal or error condition, and either (d) outputting the condition information by means of optical or acoustic device or (e) storing the measurement value, which qualifies as a judicial exception (MPEP 2106.04 III).  Applicant(s) recitation of a data-processing control device in the claim does not preclude the claim from reciting an abstract idea, and the program code to execute the method of acquiring, comparing, and storing a measurement value with a reference value to determining a condition of the device qualifies as a mental process since the comparison and determination, which is formed in the mind, is a mental process – and no additional elements are recited beyond that of the judicial exception.  The program code to execute the method of comparing a measurement value to a reference value and determining a condition of the device is simply appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality (see MPEP 2106.05(a) II. iii, and MPEP 2106.05(d)).  Thus, the limitations in claim 16, individually and as a whole, does not amount to significantly more than the judicial exception and are thus not patent eligible under 35 U.S.C. 101. The examiner notes that step d) is not positively recited in the claims and the output of the condition by the optical and/or acoustic device does not necessarily have to take place.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichmuth et al. (US 2017/0341072; already of record – hereinafter “Reichmuth”).

Regarding claim 1, Reichmuth discloses a method for detecting at least one performance state of a suction mechanism of a pipetting apparatus, (Reichmuth discloses a pipette; fig. 1a-d, #1, [0009, 0088], and a method 100’ for detecting an operating parameter of the motor current of the motor apparatus 14 of the pipetting apparatus 1; figs. 2b & 4, [0015-0016, 0099, 104, 0108]), 
wherein the suction mechanism comprises an electrically powered motor (Reichmuth; fig. 1c, #14, [0088]), 
a piston chamber, and a piston element arranged movably therein and driven by the motor (Reichmuth discloses piston 12 moves in a chamber of the pipette 1 and is driven by motor 14; fig. 1a-d, [0088]), and 
by a movement of which a suction of a fluid can be effectuated by a formation of a fluid flow through an open suction channel of the piston chamber (Reichmuth discloses a dispenser tip 11 comprising an exposed connection lug 11a which is connectable to piston 12, and a small opening d1 in the dispenser tip 11; fig. 1c, [0087].  Accordingly, the channel between connection lug 11a and small opening d1 being a suction channel in the piston chamber whereby fluid can be effectuated by movement of piston 12), 
with the pipetting apparatus being configured to acquire a motor current drawn by the motor as a measurement value for characterization of physical work that is performed by the suction mechanism for an electrically powered movement of said piston element (Reichmuth discloses the pipetting apparatus is configured to acquire the motor current of the motor apparatus 14; fig. 4, [0016, 0104], the motor current being a characterization of the energy consumption or physical work that is performed by pipetting device to evaluate drag created by samples having different viscosities [0015]);
the method comprising the following steps, which are carried out by a data-processing control device of the pipetting apparatus (Reichmuth discloses an electric control apparatus 15 comprising a measuring apparatus component 16 for carrying out an electronic closed-loop control of the motor apparatus 14 [0089]. The electronic closed-loop control being usable in the method shown in fig. 2b, [0108]): 
a) acquiring at least one value of the measurement value in dependence on a defined movement of the piston element (Reichmuth discloses the method comprises starting the pipetting process at t1 where the rate of increase in speed v of the movement of the piston element over a gradient R1 until the maximum value V2 selected by the operator is reached at t2; figs. 2b & 4, Step 111, “V2”, [0100, 0103].  The motor current of the electric motor is measured at the time t3 as measured value M after reaching the maximum value V2 selected by the operator; figs. 2b & 4, Step 121, t3, [0104].  Accordingly, the measured value M at t3 being an acquired measurement value in dependence of a defined movement of the piston element.  Reichmuth also discloses the measured value can be the motor current, motor voltage, a torque, or values which derive from the rotational speed of a coupled threaded rod; [0108]); 
b) comparing the at least one measurement value with at least one reference value (Reichmuth discloses the measured motor current value M is compared to a reference value V1’; figs. 2b & 4, Step 122, “V1’”, [0104]);
c) determining, based on the comparison in (b), whether there is a normal performance condition or an error condition of the suction mechanism (Reichmuth discloses when the measured motor current value M is less than the maximum reference value V1’, the pipetting process is carried out; fig. 2b, Step 130a, [0105].  Therefore, step 130a being a determination that a normal performance condition exists.  Reichmuth discloses when the measured motor current value M lies in a predetermined, inadmissible range, the control device selects a new speed value V1 and the another measurement of the motor current is taken at t5; figs. 2b & 4, Step 124, “V1”, [0106].  Accordingly, when the method proceeds to step 124, the control device determines an error condition of the suction mechanism has occurred by exceeding the maximum reference value V1’);
d) outputting information as to whether a normal performance or an error condition of the suction mechanism is present to a user by means of an optical and/or acoustic output device (Reichmuth discloses the pipetting apparatus 1 has a user interface apparatus which comprises a display and loud speaker to emit an acoustic signal depending on the measured value M by means of which the user is informed or warned about the measured value and/or a change in the speed value of the of the movement of the piston element and/or the abort of the pipetting process; [0041, 0085].  The examiner notes in a case when the measured motor current M is less than the maximum reference value V1’, and the pipetting process is carried out, then the pipetting apparatus 1 outputs information as to a normal performance); and/or
e) after step b): storing the temporal development of the measurement value in a non-volatile data memory (Reichmuth discloses the control apparatus is configured to store, in a data storage, a data record which contains a speed value V1 and the measured value M at V1; [0053].  Reichmuth also discloses the pipetting device and/or control apparatus is configured to compare a data record A consisting of the measured value M1 established on the first speed value W1 with a data record B consisting of the second speed value W2 and measured value M2; [0062].  The data records A/B comprising the measurement value M being stored in the device).

Regarding claim 3, Reichmuth discloses the method according to claim 1 above, wherein step a) is executed at a moment before a pipetting process that is started by the user and executed with the pipetting apparatus, in particular executed immediately before a start of said pipetting process (Reichmuth discloses the electric control apparatus is configured to evaluate the measured motor current automatically and to modify the speed value depending on the result of this evaluation [0028].  The method comprising step a) is performed at the start of the pipetting process t1; fig. 2b, S111, [0100].  Accordingly, the method being performed automatically before the start of the pipetting process to modify the speed value depending on the result of the electric control apparatus evaluation).  

Regarding claim 4, Reichmuth discloses the method according to claim 1 above, wherein step a) is executed during the movement of the piston element that serves exclusively for the detection of the at least one performance state (Reichmuth discloses the method comprises starting the pipetting process at t1 where the rate of increase in speed v of the movement of the piston element over a gradient R1 until the maximum value V2 selected by the operator is reached at t2; figs. 2b & 4, Step 111, “V2”, [0100, 0103].  The motor current of the electric motor is measured at the time t3 as measured value M after reaching the maximum value V2 selected by the operator; figs. 2b & 4, Step 121, t3, [0104].  Accordingly, the movement of piston element over gradient R1 serves exclusively for the detection of M at t3).  

Regarding claim 5, Reichmuth discloses the method according to claim 4 above, wherein step a) is executed automatically, and controlled by the data-processing control device of the pipetting apparatus, by an execution of a functional checking program (Reichmuth discloses the electric control apparatus 15 is configured to evaluate the measured motor current and to modify at least one speed value depending on the result of the evaluation in an automatic manner. The automatic evaluation function is activated or deactivated by a user by virtue of the pipetting device offering corresponding input and/or selection possibilities [0028]).  

Regarding claim 6, Reichmuth discloses the method according to claim 1 above, wherein the pipetting apparatus is equipped with a resistance device, by means of which a mechanical, in particular a hydraulic resistance of the suction mechanism against the physical work performed by the motor is increased during the execution of the method (Reichmuth discloses drag is known as a physical variable which denotes the force with which the fluid opposes the movement thereof.  The drag is characterized by the pressure resistance and friction resistance.  The drag force FW depends on the inflow velocity v, the density p and the dynamic viscosity q of the fluid and the geometric dimension L of the body onto which the flow is directed [0013].  Reichmuth further discloses taking into account various flow conditions and resistance conditions which may occur as a function of the geometry of the transport container [0032]. Still further, Reichmuch discloses the transport container connected is a dispenser tip or pipette tip [0053].  Accordingly, the dispenser tip or pipette tip 11 is a resistance device connected to the pipetting apparatus; fig. 1a-c, #11, [0085])

Regarding claim 7, Reichmuth discloses the method according to claim 6 above, wherein the resistance device is a closure element, with which the suction channel is blocked partially or closed completely (The suction channel of dispenser tip 11 has previously been discussed in claim 1 above.  Reichmuth further discloses the dispenser tip 11 comprises a smaller diameter d1 at the tip of dispenser tip 11 which partially blocks the suction channel; [0087]).  

Regarding claim 8, Reichmuth discloses the method according to claim 7 above, wherein the closure element is a closure cap (Reichmuth discloses the dispenser tip 11 comprises connection lug 11a which is connectable to a movable part 12 of the pipetting device and detachable therefrom again.  Therefore, the dispenser tip 11 is a closure cap since the tip 11 connects to and closes then end of movable part 12).  

Regarding claim 9, Reichmuth discloses the method according to claim 1 above, wherein a number N of values of the measurement value is measured during the movement of the piston element in step a) (Reichmuth discloses a first measurement value is determined at t3, a second measurement value is determined at t5, and a third measurement value is determined at t7; [0106]) and 
stored in a step c), with the measurement and the storing taking place in particular in alternation (Reichmuth discloses the pipetting device and/or control apparatus is configured to compare a data record A consisting of the measured value M1 established on the first speed value W1 with a data record B consisting of the second speed value W2 and measured value M2; [0062].  The data from data record A being stored prior to measurement of data record B in order to perform a “comparison” between data record A and data record B).  

Regarding claim 10, Reichmuth discloses the method according to claim 1 above, wherein the motor is a DC motor (Reichmuth; [0018]) that makes available the measurement value of the drawn motor current via an electrical contact (Reichmuth; fig. 3 – motor apparatus 150 is recorded during the operation of the pipetting device 151 so a measured value can be transmitted to the PD controller 154; [0108].  Fig 3 shows electrical contact lines between motor apparatus 150, the pipetting device 151, and PD controller 154).  

Regarding claim 16, Reichmuth discloses a program code for the implementation of the method of claim 1 that can be executed by the data-processing control device such that the method according to claim 1 can be executed by it (The data-processing control device and the method for detecting at least one performance state of the pipetting suction mechanism according to claim 1 has previously been discussed in claim 1 above.  Reichmuth further discloses the motor apparatus can operate in a program-controlled manner, can be configured in a software-controlled manner and/or can have a closed-look control apparatus integrated into the control apparatus of the motor apparatus; [0016]).

Response to Arguments
Applicants arguments filed on 08/29/2022 have been fully considered.

Applicants argue on pages 10-13 of their remarks that the amended claim language overcomes the 101 rejection over claims 1 and 16 because the claim is not directed to a judicial exception or abstract idea because the claim requires the physical step of outputting information as to whether a normal performance condition or an error condition of the suction mechanism is present to a user by means of an optical and/or acoustic output device. Applicants then argue that even if the claims are to a judicial exception that the claims integrate the judicial exception into a practical application because they output information, and that the amended claims of outputting are significantly more than the judicial exception.  The examiner respectfully disagrees.  The claims have been amended to recite “d) outputting information as to whether a normal performance condition or an error condition of the suction mechanism is present to a user by means of an optical and/or acoustic output device; and/or e) after step b): storing the temporal development of the measurement value in a non-volatile data memory”.  Applicants recitation of “and/or” at the end of step d does not positively require the method comprises step d as step d is listed as an alternative to step e.  The method may be performed by steps a, b, c, and e.  Accordingly, the physical step of outputting information by means of optical and/or acoustic device is not necessarily required by the method of claim 1.

Applicants argue on pages 13-14 of their remarks towards the 102 rejection over claim 1 that Reichmuth does not teach a recognition of the performance state takes place, and whether the current value measured as a function of a predefined load (piston movement) corresponds to a normal or a faulty performance state of the aspiration mechanism, and such information cannot be output or stored in a non-volatile memory.  The examiner respectfully disagrees. Reichmuth discloses the method comprises starting the pipetting process at t1 where the rate of increase in speed v of the movement of the piston element over a gradient R1 until the maximum value V2 selected by the operator is reached at t2; figs. 2b & 4, Step 111, “V2”, [0100, 0103].  The motor current of the electric motor is measured at the time t3 as measured value M after reaching the maximum value V2 selected by the operator; figs. 2b & 4, Step 121, t3, [0104].  The measured motor current value M is compared to a reference value V1’; figs. 2b & 4, Step 122, “V1’”, [0104].  When the measured motor current value M is less than the maximum reference value V1’, the pipetting process is carried out; fig. 2b, Step 130a, [0105].  Therefore, step 130a being a determination that a normal performance condition exists. When the measured motor current value M lies in a predetermined, inadmissible range, the control device selects a new speed value V1 and another measurement of the motor current is taken at t5; figs. 2b & 4, Step 124, “V1”, [0106].  Accordingly, when the method proceeds to step 124, the control device determines an error condition of the suction mechanism has occurred by exceeding the maximum reference value V1’. The pipetting apparatus 1 has a user interface apparatus which comprises a display and loud speaker to emit an acoustic signal depending on the measured value M by means of which the user is informed or warned about the measured value and/or a change in the speed value of the of the movement of the piston element and/or the abort of the pipetting process; [0041, 0085].  The examiner notes in a case when the measured motor current M is less than the maximum reference value V1’, and the pipetting process is carried out, then the pipetting apparatus 1 outputs information as to a normal performance. Lastly, the pipetting device and/or control apparatus is configured to compare a data record A consisting of the measured value M1 established on the first speed value W1 with a data record B consisting of the second speed value W2 and measured value M2; [0062].  The data records A/B comprising the measurement value M being stored in the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798